Citation Nr: 1725345	
Decision Date: 07/03/17    Archive Date: 07/18/17

DOCKET NO.  10-43 099	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Baltimore, Maryland



THE ISSUES

1.  Entitlement to service connection for a left knee disorder, to include as secondary to a service-connected left hip disability.

2.  Entitlement to service connection for a right leg disorder, to include as secondary to a service-connected left hip disability



WITNESS AT HEARING ON APPEAL

The Veteran



ATTORNEY FOR THE BOARD

C. D. Lewis, Associate Counsel
INTRODUCTION

The Veteran served on active duty from June 1980 to June 1986.

This case comes before the Board of Veterans Appeals (Board) on appeal from a March 2008 rating decision by the Department of Veterans Affairs (VA) Regional Office in Baltimore, Maryland.

The Veteran testified at a hearing before the undersigned Veterans Law Judge in April 2016. A transcript of that proceeding is associated with the record.

In August 2016, the Board remanded the case for further development. The case has since been returned to the Board for appellate review.

This appeal was processed using the Veterans Benefits Management System (VBMS). Accordingly, any future consideration of this Veteran's case should take into consideration the existence of these electronic records.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The record reflects that the Veteran was scheduled for a VA examination in October 2016 VA examination.  Nevertheless, the claims file does not include a letter notifying the Veteran of the date, time, and location of the scheduled examination.

The Board notes the provisions of 38 C.F.R. § 3.655 regarding action to be taken when a veteran fails to report for a scheduled VA examination "when entitlement to a benefit cannot be established" without the scheduled examination.  38 C.F.R. § 3.655(a), (b) (2016).  In this case, however, it is unclear whether the Veteran was properly notified, and there is no published guidance establishing the presumption of regularity in such a situation.  See Kyhn v. Shinseki, 716 F.3d 572 (Fed. Cir. 2013).  Moreover, in the prior remand, the Board directed that the AOJ document such notice if the Veteran did not report for the examination. Stegall v. West, 11 Vet. App. 268, 271 (1998).  Thus, the Board finds that the Veteran should be afforded another opportunity to appear for a VA examination in connection with his claim.

Accordingly, the case is REMANDED for the following action:

1.  The AOJ should request that the Veteran provide the names and addresses of any and all health care providers who have provided treatment for his left knee and right leg disorder.  A specific request should be made for the private doctor seen by the Veteran in the 1990's.  See April 2016 Board hearing.  After acquiring this information and obtaining any necessary authorization, the AOJ should obtain and associated these records with the claims file.

The AOJ should also obtain any outstanding, relevant VA treatment records.

2.  After the above development has been completed, the Veteran should be afforded a VA examination to determine the nature and etiology of any left knee disorder that may be present.  Any and all studies, tests, and evaluations deemed necessary by the examiner should be performed.  The examiner is requested to review all pertinent records associated with the claims file, including the Veteran's service treatment records, post-service medical records, and lay assertions.  

The Veteran has asserted that his service-connected left hip disability has caused an altered gait and pressure on other joints, leading to long-term pain of his leg joints.  He has also stated that he sprained his knee during a motorcycle accident in service.  See November 2007 VA Form 21-526.  In addition, he testified that he felt pain in in his left knee after the pins in his hip were removed while he was in service.  See Bd. Hrg. Tr. At 4-5.

The examiner should note that the Veteran is competent to attest to matters of which he has first-hand knowledge, including observable symptomatology.  If there is a medical basis to support or doubt the history provided by the Veteran, the examiner should provide a fully reasoned explanation.  

The examiner should identify any current left knee disorders.

For each diagnosis identified, the examiner should opine as to whether it is at least as likely as not that the disorder is causally or etiologically related to his military service, to include any injury or symptomatology therein.  In so doing, the examiner should address the Veteran's assertions that he sprained his knee during a motorcycle accident in service and that he felt pain in his left knee after the pins in his hip were removed while he was in service.  There is a notation in the Veteran's service treatment records that there was an abrasion over the patella with no effusion.  See December 1984 service treatment record.  The Veteran also complained of mild pain in his left knee.  

The examiner should also state whether it is at least as likely as not that the disorder is caused by or permanently aggravated by the Veteran's service-connected left hip disability.

(The term "at least as likely as not" does not mean within the realm of medical possibility, but rather that the medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of conclusion as it is to find against it.)  

A clear rationale for all opinions must be provided and a discussion of the facts and medical principles involved would be of considerable assistance to the Board.  Because it is important "that each disability be viewed in relation to its history [,]" 38 C.F.R. § 4.1, copies of all pertinent records in the Veteran's claims file, or in the alternative, the claims file, must be made available to the examiner for review.  

3.  The Veteran should be afforded a VA examination to determine the nature and etiology of any right leg disorder that may be present.  Any and all studies, tests, and evaluations deemed necessary by the examiner should be performed.  The examiner is requested to review all pertinent records associated with the claims file, including the Veteran's service treatment records, post-service medical records and lay assertions.  

The Veteran has asserted that his right leg has pain from his knee up to his hip and that he first experienced problems with his right leg after he got off crutches while he was still in service.  Additionally, the Veteran has asserted that he strained his right leg because he favored that leg over his left leg due to his service-connected left hip disability.  

The examiner should note that the Veteran is competent to attest to matters of which he has first-hand knowledge, including observable symptomatology.  If there is a medical basis to support or doubt the history provided by the Veteran, the examiner should provide a fully reasoned explanation.  

The examiner should identify any current right leg disorder.

For each diagnosis identified, the examiner should opine as to whether it is at least as likely as not that the disorder is causally or etiologically related to his military service, to include any injury or symptomatology therein.  

The examiner should also address whether it is at least as likely as not that the disorder is caused by or permanently aggravated by the Veteran's service-connected left hip disability.  

(The term "at least as likely as not" does not mean within the realm of medical possibility, but rather that the medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of conclusion as it is to find against it.)  

A clear rationale for all opinions must be provided and a discussion of the facts and medical principles involved would be of considerable assistance to the Board.  Because it is important "that each disability be viewed in relation to its history [,]" 38 C.F.R. § 4.1, copies of all pertinent records in the Veteran's claims file, or in the alternative, the claims file, must be made available to the examiner for review.  

4.  In the event that the Veteran does not report for the scheduled examinations, documentation should be obtained which shows that the notice scheduling the examination was sent to his last known address.  It should also be indicated whether any notice sent was returned as undeliverable.

5.  The AOJ should review the claims file and ensure that the foregoing development actions have been conducted and completed.

6.  After completing these actions, the AOJ should conduct any other development as may be indicated by a response received as a consequence of the actions taken in the preceding paragraphs.

7.  When the development has been completed, the case should be reviewed by the AOJ on the basis of additional evidence.  If the benefits sought are not granted, the Veteran and his representative should be furnished a Supplemental Statement of the Case and be afforded a reasonable opportunity to respond before the record is returned to the Board for further review.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
J.W. ZISSIMOS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).




